PER CURIAM.
Appellant was charged in four separate Informations with dealing in stolen property in violation of Section 812.019(1), Florida Statutes (1979). The trial court denied appellant’s motions to dismiss the Informa-tions whereupon appellant entered pleas of no contest to all four Informations, reserving his right to appeal the denials of his motions. Appellant was adjudged guilty on all Informations and sentenced to fifteen years on each, to run concurrently.
On appeal appellee concedes the Informa-tions were legally insufficient in Case Nos. 80-6932 CF and 80-6986 CF. Accordingly, we reverse the judgments and sentences as to those Informations. However, we consider the two remaining Informations which tracked the language of the statute to be legally sufficient and affirm the judgments and sentences in Case Nos. 80-6933 CF and 80-7014 CF.
AFFIRMED IN PART; REVERSED IN PART.
BERANEK, GLICKSTEIN and HURLEY, JJ., concur.